Citation Nr: 1636552	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  07-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as surgery on the left foot, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected disability. 

5.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected disability. 

6.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability. 

7.  Entitlement to service connection for nerve damage, to include as secondary to service-connected disability.

8.  Entitlement to service connection for a low back disability, to include arthritis, to include as secondary to service-connected disability. 

9.  Entitlement to service connection for arthritis of the pelvis, to include as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1980. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO. 

In January 2011 and January 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's January 2014 remand directives, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed disabilities in May 2014.  The VA examiner commented that the examination was limited due to safety concerns.  The Veteran presented with an altered mental state.  She demonstrated frequent drowsiness with intermittent nodding off and then jerked awake throughout the history portions of the examination.  Her speech was slow and questions had to be repeated.  She leaned forward almost to the point of falling off the chair and then jerked back.  The Veteran indicated that she had taken two Percocet prior to coming to her examination.  The examiner did not feel that it was safe for the Veteran to get up from the examinee table.  Based upon the foregoing, the Board will give the Veteran the benefit of the doubt and remand the appeal for another VA examination to determine the nature and etiology of her claimed disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed foot, right knee, right leg, right arm, right shoulder, and low back disorders, as well as any disability manifested by nerve damage of the right upper extremity or arthritis in the pelvis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any current foot, right knee, right leg, right arm, right shoulder, or low back disability, as well as any disability manifested by nerve damage of the right upper extremity or arthritis in the pelvis.  If there is no disability referable to the feet, right knee, right leg, right arm or shoulder, nerve damage of the right upper extremity, low back, or pelvis, the examiner should specifically state such and explain why a diagnosis was not made.

With respect to any identified disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is either due to an injury sustained in September 2004 or otherwise was caused or aggravated by the service-connected right ankle disability. 

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38°C.F.R. §§ 3.158, 3.655.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

